Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        DETAILED ACTION
This is in response to Application filed on 02/21/2022 in which Claims 1-4,6-8, 10-22 and 24 were presented for examination.
Response to Arguments
Applicant’s arguments, see page 16-31, filed 02/21/2022, with respect to the rejection(s) of claim(s) 1-12 and 15-22 under Roby et al. (US20180292177A1) and claims 13-14 and 23-24 Roby et al. (US20180292177A1) in view of Rodrick et al. (US10293241B2) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Roby et al. (US20180292177A1).
Applicant’s arguments, see page 12-14 of “remarks”, filed on 02/21/2022, with respect to informalities/objection in the specification have been fully considered and are persuasive. The objection to the specification has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 15 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 13, 14, 15 and 24 recite the limitation "a continuous flexible band" in line 2. The current invention does not appear to describe a continuous band or a structure that meets the definition of a continuous band (definition of a band is a flat, thin strip or loop of material put around something) and the claim limitation is therefore considered to be indefinite as it is unclear what structure the claimed continuous flexible band has. For purposes of examination, “a continuous flexible band” is being considered a flexible pad/strap/strip that is vertically continuous connecting from thigh portion to knee portion of the wearer’s front leg. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-8 and 10-12 are is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Roby et al. (US20180292177A1).
Regarding independent claim 6, Roby discloses a leg guard comprising: a knee guard; and a shin guard (Annotated Fig 1) comprising: an upper shin guard piece having an upper end pivotably connected to the knee guard and a lower end; (Annotated Fig 1, ⁋-57; lines 1-9, and Fig 3A, connection strap #315) and a lower shin guard piece (#345) removably connected to the upper shin guard piece (Fig 3A-B, connecting with hook and loop #347, see annotated Fig 1 for attached and detachable configurations), wherein the upper shin guard piece and the lower shin guard piece overlap one another (Annotated Fig 1,¶-57; lines-18-20), wherein the lower shin guard piece comprises a moldable panel (¶-56, #345 (lower shin guard piece) is padded material and moldable as per the shape of wearer’s lower leg).  

    PNG
    media_image1.png
    677
    665
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    738
    513
    media_image2.png
    Greyscale

Annotated Fig 1 of Roby
Regarding claim 7, Roby discloses the limitation of claim 6, and further discloses wherein the lower shin guard piece (#345) is removably connectable to the lower end of the upper shin guard piece at a plurality of selectable positions (Fig-3B, via #347, ⁋-56; lines 18-20; connecting with hook and loop #347 at a plurality of selectable positions such as up and down adjustment along the hook and loop).
Regarding claim 8, Roby discloses the limitation of claim 6, and further discloses wherein the lower shin guard piece has a lower end comprising ankle guards (Annotated Fig-2, See ankle guard on the lower shin guard piece #345) <See Alternative rejection of claim 8 below>.

    PNG
    media_image3.png
    767
    690
    media_image3.png
    Greyscale

Annotated Fig 2 of Roby
Regarding claim 10, Roby discloses the limitation of claim 6 as described above, and further discloses comprising a toe guard (Fig-3B, #360), the toe guard being removably connected to the lower shin guard piece at any one of a plurality of selectable locations (Fig-3B, removably connected via #365 and has up and down adjustment along the hook and loop). 
Regarding claim 11, Roby discloses the limitation of claim 10, and further discloses wherein the toe guard and the lower shin guard piece (Fig-3B, #360) are removably connectable to one another by a hook and loop fastener (Fig-3B, removably connected via #365).
Regarding claim 12, Roby discloses the limitation of claim 10, and further discloses wherein the toe guard comprises a moldable panel (Fig-3B, #360). It is noted that the toe guard is a pad and it has padded material which is considered moldable as per the shape of the user’s foot when it is in use. <See Alternative rejection of claim 12 below>

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Roby et al. (US20180292177A1) in view of Duback et al. (US5732713A). 
Regarding independent claim 1, Roby discloses a shin guard comprising: an upper shin guard piece having an upper end for connection to a knee guard and a lower end (Fig 3A, Connecting strap #315 connects between the knee guard and upper shin guard piece); and a lower shin guard piece removably connected to the upper shin guard piece (Fig 3A-B, connecting with hook and loop #347), wherein the upper shin guard piece of the lower shin guard piece overlaps one another (Annotated Fig 3,¶-56; lines 12-15).
However, Roby is silent to wherein the lower shin guard piece comprises a moldable and hardenable panel. 
Duback discloses the lower shin guard piece (Figs 8-9) comprises a moldable and hardenable panel (Figs 6-9, pad 12 consists of moldable and hardenable material; abstract and claim 1(b)).
Roby and Duback are considered analogous art to the claimed invention because they are in the same field of invention of leg pads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roby’s lower shin guard piece to incorporate the teaching of Duback by having a material that has moldable and hardenable features in order to provide a desirable custom fit and "one-shape-fits-all" feature that substantially reduces design, manufacturing and inventory costs, and promotes use through ease of fitting. (Col-1; lines 35-40)

    PNG
    media_image4.png
    797
    749
    media_image4.png
    Greyscale

Annotated Fig 3 of Roby
Regarding claim 2, Roby as modified discloses the limitation of claim 1, and Roby further discloses wherein the lower shin guard piece is removably connectable to the lower end of the upper shin guard piece at a plurality of selectable positions (Annotated Fig 3, ¶-56; line-17, connecting with hook and loop #347 at a plurality of selectable positions such as up and down adjustment along the hook and loop). 
Regarding claim 3, Roby as modified discloses the limitation of claim 2, and Roby further discloses wherein the upper shin guard piece and the lower shin guard piece are removably connected to one another by a hook and loop fastener (Annotated Fig 3, #347, ¶-56; line-17).
Regarding claim 4, Roby as modified discloses the limitation of claim 1, and Roby further discloses wherein the lower shin guard piece has a lower end comprising ankle guards (Annotated Fig 2 below, See ankle guard on lower shin guard piece).  
 
    PNG
    media_image3.png
    767
    690
    media_image3.png
    Greyscale

Annotated Fig 2 of Roby (duplicated)
Alternative rejection regarding claim 4, Roby as modified discloses the limitation of claim 1 as described above, and Duback further discloses wherein the lower shin guard piece has a lower end comprising ankle guards (Figs 11-12, lobes #27 protect the inner and outer ankle, Col-6; lines 20-30).
Alternative rejection regarding claim 8, Roby discloses the limitation of claim 6 as described above, However Roby fails to discloses wherein the lower shin guard piece has a lower end comprising ankle guards. 
Duback discloses the lower shin guard piece (Figs 11-12) has a lower end comprising ankle guards (Figs 11-12, lobes #27 protect the inner and outer ankle, Col-6; lines 20-30). 
Roby and Duback are considered analogous art to the claimed invention because they are in the same field of invention of leg pads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roby’s lower shin guard piece to incorporate the teaching of Duback by having ankle guards at the end of the lower shin guard piece in order to protect the inner and outer ankle against injuries during sport activities (Col-6; lines 20-30). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Roby et al. (US20180292177A1) in view of Bertrand et al. (US5566476A).
Alternative rejection regarding claim 12, Roby discloses the limitation of claim 10 as described above, however Roby fails to disclose wherein the toe guard comprises a moldable panel.
Bertrand discloses wherein the toe guard (Figs 2-7-toe portion 12) comprises a moldable panel (Col-3; lines 1-5).
Roby and Bertrand are considered analogous art to the claimed invention because they are in the same field of invention of leg/foot protector. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roby’s toe guard to incorporate the teaching of Bertrand by having a material that has moldable features in order to protect the foot of the wearer and provide desirable custom fit.
Claims 13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Roby et al. (US20180292177A1) in view of Olson (US20060107433A1).
Alternative rejection regarding claim 13, Roby discloses the limitation of claim 6 as described above, and Roby further teaches a thigh guard (Fig 1A, #200). however, Roby is silent on having a continuous flexible band underlying and connecting the thigh guard and the knee guard.
Olson teaches a leg guard having a continuous flexible band underlying and connecting the thigh guard and the knee guard (Annotated Fig 5 below).

    PNG
    media_image5.png
    404
    527
    media_image5.png
    Greyscale

Annotated Fig 5 of Olson
Roby and Olson are considered analogous art to the claimed invention because they are in the same field of invention of leg pads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roby’s leg guard to incorporate the teaching of Olson by having a continuous flexible band underlying and connecting the thigh guard and the knee guard in order to provide comfort and protection against impacts and to increase the level of flexibility to the wearer’s leg. 
Regarding independent claim 15, Roby discloses a leg guard having a shin guard (Annotated Fig 3, see both upper and lower shin guards); a toe guard (Annotated Fig 3 below, #360) releasably connected to the shin guard in one of a plurality of separate selectable locations (Annotated Fig 1 above, releasable connected via #365), the toe guard being removably connected to the shin guard by a hook and loop fastener (Annotated Fig 1 below, removably connected via #365, ¶-58; line 10); an upper shin guard piece having an upper end and a lower end; (Annotated Fig- 1 below) and a lower shin guard piece removably connected to the upper shin guard piece (Annotated Fig 1 below), wherein the upper shin guard piece and the lower shin guard piece overlap one another, a knee guard (Annotated Fig 3 below) and a shin guard (Fig-1A, #200).  

    PNG
    media_image4.png
    797
    749
    media_image4.png
    Greyscale

Annotated Fig 3 of Roby
 However, Roby is silent on having a continuous flexible band underlying and connecting the thigh guard and the knee guard.
Olson teaches a leg guard having a continuous flexible band underlying and connecting the thigh guard and the knee guard (Annotated Fig 5 below).

    PNG
    media_image5.png
    404
    527
    media_image5.png
    Greyscale

Annotated Fig 5 of Olson (duplicated)
Roby and Olson are considered analogous art to the claimed invention because they are in the same field of invention of leg pads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roby’s leg guard to incorporate the teaching of Olson by having a continuous flexible band underlying and connecting the thigh guard and the knee guard in order to provide comfort and protection against impacts and to increase the level of flexibility to the wearer’s leg. 
Regarding claim 16, Roby as modified discloses the limitation of claim 15, and Roby further discloses wherein the lower shin guard piece (Annotated Fig 3 above) is removably connectable to the lower end of the upper shin guard piece at a plurality of selectable positions (Annotated Fig- 3 above , removably connectable via #347, ¶-56; line-16).
Regarding claim 17, Roby as modified discloses the limitation of claim 16, and Roby further discloses wherein the upper shin guard piece and the lower shin guard piece are removably connected to one another by a hook and loop fastener (Annotated Fig- 3 above, removably connected via #347 (Velcro),¶-56; line-16).
Regarding claim 18, Roby as modified discloses the limitation of claim 15, and further discloses wherein the lower shin guard piece has a lower end comprising ankle guards. (Annotated Fig 2 below, #345)

    PNG
    media_image3.png
    767
    690
    media_image3.png
    Greyscale

Annotated Fig 2 of Roby (duplicated)
Regarding claim 19, Roby as modified discloses the limitation of claim 15, and Roby further discloses wherein the lower shin guard piece comprises a moldable panel (¶-56, #345 (lower shin guard piece) is padded material and considered moldable as per the shape of wearer’s lower leg).  

Regarding claim 20, Roby as modified discloses the limitation of claim 15, and Roby further discloses having a toe guard (Fig-3B, #360/#350), the toe guard being removably connected to the lower shin guard piece (Fig-3B, #345), at any one of a plurality of selectable locations (Fig-3B, removably connected via #365 and has up and down adjustment along the hook and loop). 
Regarding claim 21, Roby as modified discloses the limitation of claim 20, and Roby further discloses wherein the toe guard (Fig 3B, #360) and the lower shin guard piece (Fig 3B, #345) are removably connectable to one another by a hook and loop fastener (Fig-3B, removably connected via #365 , ¶-58, line 12).
Regarding claim 22, Roby as modified discloses the limitation of claim 20, and Roby further discloses wherein the toe guard (Fig-3B, #360) comprises a moldable panel. It is noted that the toe guard is pad and it has padded material which is considered moldable as per the shape of the user’s foot when it is in use.
Claims 6, 13-15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bevier (US 20050246812 A1) in view of Roby et al. (US20180292177A1).
Alternative rejection regarding independent claim 6, Bevier discloses a leg guard (Fig 1, #10) comprising: a knee guard (Fig 1, #24 of knee portion #14); and a shin guard (Fig 1, #23 of shin portion #13) comprising: an upper shin guard piece having an upper end pivotably connected to the knee guard and a lower end; (Annotated Fig 4 below, ⁋-18) and a lower shin guard piece connected to the upper shin guard piece , wherein the upper shin guard piece and the lower shin guard piece overlap one another (Annotated Fig 4), wherein the lower shin guard piece comprises a moldable panel (¶-20, #33 (lower shin guard piece) is padded material and moldable as per the shape of wearer’s lower leg). However, Bevier doesn’t specifically teach a lower shin guard piece removably connected to the upper shin guard piece. 
 
    PNG
    media_image6.png
    797
    571
    media_image6.png
    Greyscale

Annotated Fig 4 of Bevier
Roby discloses removable connections between lower shin guard piece and the upper shin guard piece (Fig 3A-B, connecting with hook and loop #347, see Fig 3A-B for attached and detachable configurations). 

    PNG
    media_image4.png
    797
    749
    media_image4.png
    Greyscale

Annotated Fig 1 of Roby (duplicated) 
Bevier and Roby are considered analogous art to the claimed invention because they are in the same field of invention of leg guard with pads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bevier  shin guard (lower shin guard piece and upper shin guard piece) to incorporate the teaching of Roby by having a removable connections between the upper shin guard piece and lower shin guard piece in order to provide convenient custom adjustment/fit as desired by the user and to increase the level of flexibility to the wearer. 
Alternative rejection regarding claim 13, Bevier as modified discloses the limitation of claim 6 as described above and Bevier further teaches a leg guard having a thigh guard (Figs 1-2, plate #14) and a continuous flexible band underlying and connecting the thigh guard and the knee guard (Annotated Fig 5 below).

    PNG
    media_image7.png
    426
    747
    media_image7.png
    Greyscale

Annotated Fig 5 of Bevier
Regarding claim 14, Bevier as modified discloses the limitation of claim 13 as described above, and Bevier further teaches a leg guard having an extended knee guard (Figs 1-3, #15) overlapping at least portions of the thigh guard and the knee guard (Annotated Fig 5 above), the extended knee guard being affixed to the continuous flexible band (See annotated Fig 5 above; connecting member 42 of extended knee guard 15 is secure to the continuous flexible band (#41a and 42b) by stitching; ¶-23).  
Regarding claim 15, Bevier discloses a leg guard (Fig 1, #10) comprising: a shin guard (Fig 1, #23 of shin portion #13); a knee guard (Fig 1, #24 of knee portion #14); a thigh guard (Fig 1-2, plate #14 at thigh), and a continuous flexible band underlying and connecting the thigh guard and the knee guard (Annotated Fig 5 below); an upper shin guard piece having an upper end and a lower end (See Annotated Fig 4 above) and a toe guard (Fig 1, #11)

    PNG
    media_image7.png
    426
    747
    media_image7.png
    Greyscale

Annotated Fig 5 of Bevier (duplicated)
However, Bevier  doesn’t explicitly disclose a toe guard releasably connected to the shin guard in one of a plurality of separate selectable locations, the toe guard being removably connected to the shin guard by a hook and loop fastener; a lower shin guard piece removably connected to the upper shin guard piece, wherein the upper shin guard piece and the lower shin guard piece overlap one another. 
Roby discloses (Annotated Fig 1 below, #360) releasably connections to the shin guard and toe guard in one of a plurality of separate selectable locations (Annotated Fig 1 below, releasable connected via #365), the toe guard being removably connected to the shin guard by a hook and loop fastener (Annotated Fig 1 above, removably connected via #365, ¶-58; line 10); and a lower shin guard piece removably connected to the upper shin guard piece (Annotated Fig 1 below), wherein the upper shin guard piece and the lower shin guard piece overlap one another (Annotated Fig 1, below).

    PNG
    media_image4.png
    797
    749
    media_image4.png
    Greyscale

Annotated Fig 1 of Roby (duplicated) 
Bevier and Roby are considered analogous art to the claimed invention because they are in the same field of invention of leg guard with pads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connections of Bevier’s leg guard (a toe guard, an upper shin guard and lower shin guard) to be releasably removable connections  to one another (a toe guard, an upper shin guard and lower shin guard) as taught by Roby in order to provide convenient custom adjustment/fit as desired by the user and to increase the level of flexibility/comfort to the wearer. 
Regarding claim 24, Bevier as modified discloses the limitation of claim 15 as described above, and further comprising an extended knee guard (Figs 1-3, #15) overlapping at least portions of the thigh guard and the knee guard (Annotated Fig 5 below), the extended knee guard being affixed to the continuous flexible band (See annotated Fig 5 below; connecting member 42 of extended knee guard 15 is secure to the continuous flexible band (#41a and 42b) by stitching; ¶-23).

    PNG
    media_image7.png
    426
    747
    media_image7.png
    Greyscale

Annotated Fig 5of Bevier (duplicated)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-6178555B1 by Williams discloses a lower leg and foot cover for covering the knee and lower leg regions of a user's pants and the front of the user's shoes from soiling and soaking. The lower leg and foot cover include a knee cover which is coupled to an upper end of a flexible lower leg cover. A flexible shoe cover is coupled to a lower end of the lower leg cover. Flexible straps are provided for securing the knee cover and the lower leg cover to the wearer's leg. 
US-5452475A by Hunt discloses a leg guard for a baseball catcher has a thigh portion of a rigid shell with a pad affixed thereto that is connected by a pair of straps to a knee portion of a rigid shell with a pad affixed thereto. The same pair of straps connect to a shin portion, which also has a rigid shell and a pad affixed thereto. The pad of the shin portion has an extension at an upper end that is attached thereto by a narrow neck and that extends to behind the knee portion. The extension of the shin pad is cup shaped to cup the knee of the wearer and thereby provide a second layer of padding at the knee. The knee portion floats relatively to the thigh and shin portions during bending of the leg, while still keeping all parts of the knee area covered by a rigid shell.
US-20070250977A1 by Brown discloses a catcher's leg protector having an adjustable foot and toe guard includes a shin guard for covering a wearer's shin, a foot and toe guard for covering a portion of a wearer's foot, and an adjustment mechanism for moving the foot and toe guard relative to the shin guard and locking the foot and toe guard in a fixed position. Various embodiments of the leg protector and associated method are provided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                                        

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732